DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 06/14/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randolph J. Huis on 06/21/2022.

The application has been amended as follows: 

Canceled claims 1-6 and 16-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fadeyev et al. (US 2013/0203239 A1) is the closest prior art.  
Fadeyev discloses a method for singulating a semiconductor component (semiconductor device, or finished die) having a PN junction ([0056], the semiconductor component is, for example, a p-type sensor, a solar cell, see paragraphs [0019], 0039], [0055] and [0060]), comprising the method steps of:  providing a semiconductor component (1a, 1b) comprising at least one emitter and at least one base ([0056] – one of p/n is the base and the other of p/n is the emitter), wherein a pn junction ([0002], [0006], and [0056]) is formed between the at least one emitter and the at least one base ([0056]); and singulating the semiconductor component by separation into at least two partial elements at at least one separating surface (figures, 4, 7 and 14-15), wherein following method step B, arranging a separating surface passivation layer (Al2O3 layer) ([0063-0067]) at the separating surface that is formed with stationary charges with a surface charge density, an absolute value of which is greater than or equal to 1012 cm-2 ([0060], the surface density of Al2O3 is 1012 to 1013 cm-2).
Thus, Fadeyev discloses the separation of structures which are deposited on a semiconductor substrate in close proximity to each other. This follows from the description introduction in paragraph [0036] of Fadeyev, which states: "The invention includes a method of singulating semiconductor devices in close proximity to the active structures by controlling the interface charge of the semiconductor device sidewalls." This is further evident from Figure 9, which indicates the cut position: in addition to at least one guard ring, at least one bias ring is always provided and an inactive region is found on the side of the bias ring facing away from the device.
Accordingly, Fadeyev does not disclose that the pn junction is adjacent to the separation surface. Further Fadeyev fails to disclose that the newly added limitation that prior to process step B, applying a passivating layer to at least one of a front side or a rear side of the semiconductor component, and prior to process step B, applying one or more metallic contacting structures to at least one of the front side or the rear side of the semiconductor component.
Additionally, with respect to the limitation of “wherein the separation surface is parallel to an edge of the silicon wafer’, an essential part of the teaching of Fadeyev is that the interface is at an angle of less than 5° to a crystal lattice direction of the semiconductor of the semiconductor device. See Fadeyev at [0008], [0036] and claim 1. Silicon wafers, however, have crystal directions which are at an angle of 45° to the edges of the silicon wafer. Therefore, the separation surface according to the teaching of Fadeyev cannot be parallel to an edge of the silicon wafer.
Further, claim 7 would not be obvious in view of Fadeyev. Fadeyev does not disclose a semiconductor device with a flat emitter and a correspondingly flat pn junction, whereby a separation into several semiconductor devices takes place by separation through the flat pn junction. In fact, a person of ordinary skill in the art is taught by Fadeyev that typically at least one guard ring, but necessarily one bias ring, must be provided. For this purpose, a distinction is made throughout Fadeyev between a corresponding active region and an inactive region. However, the semiconductor device produced by the method according to claim 7 has a separation area to which the pn junction borders, so that the separation area directly delimits the active region.
The person of ordinary skill in the art not only does not take any reference to such a separation from the Fadeyev, but would also have to act contrary to the teaching of the Fadeyev in order to perform a separation within the already singularly formed semiconductor devices. From the context of the Fadeyev, the person of ordinary skill in the art recognizes that a separation in the active region of the semiconductor component must be avoided at all costs.
In addition, in the claimed method a passivating layer is applied to at least one of a front side or a rear side of the semiconductor component before process step B, and one or more metallic contacting structures are applied to at least one of the front side or the rear side of the semiconductor component before process step B. This enables a low-cost manufacturing process to be carried out with simplified process steps and permits both passivation by a passivating layer and contacting by means of metallic contacting structures prior to separation and thus can be handled in an uncomplicated manner.
The person of ordinary skill in the art would not receive any suggestion from Fadeyev to carry out the passivation and contacting using metallic contacting structures before the separation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721